UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                  _________________________

                                         No. 02-30606
                                    SUMMARY CALENDAR
                                  _________________________

STEPHANIE LEGER

               Plaintiff - Appellant

 v.

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY

               Defendant - Appellee

______________________________________________________________________________

                     Appeal from the United States District Court
                         for the Western District of Louisiana
                                  (2:00-CV-2429)
______________________________________________________________________________
                                  January 31, 2003

Before REYNALDO G. GARZA, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.

PER CURIAM:1

       Stephanie Leger appeals the affirmance of the Commissioner’s denial of her application for

Disability Insurance Benefits and Supplemental Security Income. See 42 U.S.C. § 405. She argues

that (1) the administrative law judge (“ALJ”) erred in concluding that her major depression was

not a severe impairment; (2) the ALJ erred in finding credible the vocational expert’s testimony;

(3) the ALJ did not attach to his decision a completed Psychiatric Review Technique Form; and



       1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
(4) a remand is warranted because the ALJ did not make a finding as to her ability to maintain

employment.

       “Appellate review of the [Commissioner’s] denial of disability benefits is limited to

determining whether the decision is supported by substantial evidence in the record and whether

the proper legal standards were used in evaluating the evidence.” Villa v. Sullivan, 895 F.2d

1019, 1021 (5th Cir. 2000). The ALJ was free to weigh the conflicting evidence and conclude that

Leger did not have a mental impairment that significantly affected her ability to work. See

Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995). Leger’s contention that the ALJ found that

she had skills which were transferable to unskilled jobs is not supported by the record.

       Leger argues that the ALJ committed reversible error in not completing a Psychiatric

Review Technique Form and attaching that form to his decision. The record contains a form

entitled “OHA Psychiatric Review Technique Form,” which is attached to the ALJ’s decision.

Even if the form is incomplete, Leger has not demonstrated that a substantial right has been

affected. Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988).

       Leger, relying on Watson v. Barnhart, 288 F.3d 212, 217-18 (5th Cir. 2002), argues that

the case should be remanded because the ALJ did not make a finding as to her ability to maintain

employment. Watson does not dictate a remand as Leger presented no evidence reflecting that she

could not work on a sustained basis.

       Because Leger has failed to show that the Commissioner’s decision was not based on the

proper legal standards or that it was not supported by substantial evidence, the decision of the

district court affirming the denial of benefits is AFFIRMED.